                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 BOBBY BAUCUM,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )       No.:   3:21-CV-140-CEA-DCP
                                                  )
 BLOUNT COUNTY DETENTION                          )
 FACILITY and                                     )
 SHERIFF BERRONG,                                 )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

        Plaintiff, a federal detainee housed in the Blount County Detention Facility, is proceeding

 pro se on a complaint alleging violations of 42 U.S.C. § 1983 [Doc. 2]. He has also filed a related

 motion for leave to proceed in forma pauperis in this action [Doc. 1]. The Court will address

 Plaintiff’s motion prior to screening the complaint in compliance with the Prison Litigation Reform

 Act (“PLRA”).

 I.     MOTION TO PROCEED IN FORMA PAUPERIS

        A review of Plaintiff’s certified inmate trust account record demonstrates that Plaintiff

 lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

 § 1915, this motion [Doc. 1] will be GRANTED.

        As a federal detainee housed at the Blount County Detention Facility, Plaintiff will be

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

 be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130,

 Knoxville, Tennessee, 39702 as an initial partial payment, the greater of: (a) twenty percent (20%)

 of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of

 the average monthly balance in his inmate trust account for the six-month period preceding the



Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 1 of 12 PageID #: 21
 filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of

 Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s preceding monthly

 income (or income credited to Plaintiff’s trust account for the preceding month), but only when

 such monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

 dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

         To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

 mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

 where Plaintiff is now confined. This order shall be placed in Plaintiff’s prison file and follow

 him if he is transferred to another correctional institution. The Clerk also will be DIRECTED to

 provide a copy to the Court’s financial deputy.

 II.     SCREENING

         A.      ALLEGATIONS OF COMPLAINT

         As paraphrased by the Court, Plaintiff alleges that he has suffered the following twenty-

 three infringements on his constitutional rights while housed at the Blount County Detention

 Facility (the “facility”):

                 1.      Inmates are not fed the required 2,000 calorie/day diet [Doc. 2 p. 3].
                 2.      Plaintiff is not allowed to possess reading glasses [Id].
                 3.      Plaintiff is denied the free exercise of his religious faith [Id. at 4].
                 4.      The facility leaves the lights on too much [Id.].
                 5.      The county facility is overcrowded [Id.].
                 6.      Visitation is conducted by tablet, which frequently does not work
                         and which denies the inmate private visits [Id.].
                 7.      Inmates in regular pods are exposed to workers who have been in
                         quarantine pods without a change in personal protective equipment
                         [Id.]
                 8.      Quarantine pod is not sanitized after each pod receives recreation
                         [Id.].
                 9.      During recreation time, approximately 24 to 32 inmates are out of
                         their cells with access to only 1 toilet, shower, and sink [Id.].
                 10.     Floors are not cleaned after every meal, and tables are infrequently
                         wiped down [Id.].
                                                    2


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 2 of 12 PageID #: 22
                11.     The facility refuses to provide Plaintiff with the name of a civil
                        rights lawyer [Id. at 5].
                12.     Plaintiff is charged for medication and medical visits [Id.].
                13.     The facility will allow inmates to send letters only if the mail is
                        legal. Otherwise, inmates must send postcards [Id.].
                14.     The facility restricts purchasing envelopes and/or stamps [Id.].
                15.     The grievance process disallows multiple grievances [Id.].
                16.     There is mold and mildew in the vents [Id.].
                17.     The exhaust fans for the showers do not work [Id.].
                18.     Federal inmates are subjected to cruel and unusual punishment [Id.].
                19.     Federal inmates are denied their legal right to proper mailing
                        material [Id.].
                20.     The facility has denied Plaintiff names and addresses for lawyers
                        and courts [Id. at 6].
                21.     The facility has obstructed justice by refusing to have the proper
                        individual sign Plaintiff’s documents to initiate civil actions [Id.].
                22.     Food at the county facility is cold and left uncovered [Id.].
                23.     The facility refuses to help Plaintiff mail legal documents [Id. at 7].

         Plaintiff asks the Court to compensate him for the violation of his rights in the amount of

 $300.00 per day or up to $20,000,000, and to move him from the county facility as soon as possible

 [Id. at 8].

         B.     SCREENING STANDARD

         Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

 any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

 who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

 for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

 statutory language tracks the language in Rule 12(b)(6)” of the Federal Rules of Civil Procedure.

 Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Thus, to survive an initial review under the

 PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
                                                    3


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 3 of 12 PageID #: 23
        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

 stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

 (1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

 undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

 however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

 elements of a claim which are not supported by specific facts are insufficient to state a plausible

 claim for relief. Iqbal, 556 U.S. at 681.

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

 deprived of a federal right by a person acting under color of state law. 42 U.S.C. § 1983; Braley

 v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

 create any constitutional rights; it creates a right of action for the vindication of constitutional

 guarantees found elsewhere”).

        C.      ANALYSIS

                1.      Federal Detainee Status

        As a preliminary matter, the Court notes that much of Plaintiff’s complaint appears to be

 centered around the idea that, as a Federal detainee, Plaintiff is entitled to more constitutional

 protection than a State detainee. Plaintiff is mistaken. There is no constitutional significance

 between the rights of Federal detainee and a State detainee.1 Accordingly, any freestanding claim




        1
           The Court notes that there are differences in constitutional standards regarding one’s
 status as a Federal/State pretrial detainee versus a Federal/State inmate. See, e.g., Kingsley v.
 Hendrickson, 576 U.S. 389, 395-96 (2015) (holding pretrial detainee claiming excessive force
 under Fourteenth Amendment need only show that force used was objectively unreasonable,
 abrogating subjective intent prong of Fourteenth Amendment deliberate indifference claim).

                                                  4


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 4 of 12 PageID #: 24
 that Plaintiff is entitled to additional constitutional protections as a Federal, as opposed to State,

 pretrial detainee will be DISMISSED [See, e.g., Claim 18].

                2.      Conditions of Confinement

        Plaintiff raises numerous claims that he is subjected to unconstitutional conditions of

 confinement at the facility. Specifically, he alleges that (1) inmates are not fed the required 2,000

 calorie/day diet [Claim 1]; inmates are not allowed to possess reading glasses [Claim 2]; the lights

 are turned off only 6 to 8 hours per day [Claim 4]; the county facility is overcrowded [Claim 5];

 visits are done by tablet [Claim 6]; there is insufficient sanitation between regular pods and the

 quarantine pod [Claims 7 and 8]; there is only 1 shower, sink, and toilet to share with dozens of

 inmates during recreation time [Claim 9]; floors and tables are infrequently cleaned [Claim 10];

 inmates are charged for medical visits and medication [Claim 12]; there is mold and mildew in the

 vents [Claim 16]; the exhaust fan in the showers has never worked [Claim 17]; and food is cold

 and left uncovered [Claim 22].

        The Court observes the well-known rule that “the Constitution does not mandate

 comfortable prisons.” Rhodes v. Chapman 452 U.S. 337, 349 (1981). Instead, only “extreme

 deprivations” that deny a prisoner “‘the minimal civilized measure of life’s necessities” will

 establish a cognizable conditions-of-confinement claim. Hudson v. McMillan, 503 U.S. 1, 8-9

 (1992) (citations and quotations omitted).      Prison authorities may not, however, “ignore a

 condition of confinement that is sure or very likely to cause serious illness and needless suffering

 the next week or month or year.” Helling v. McKinney, 509 U.S. 25, 33 (1993). In examining

 such claims, the court must determine whether the risk of which the plaintiff complains is “so

 grave that it violates contemporary standards of decency to expose anyone unwillingly to such a

 risk. In other words, the prisoner must show that the risk of which he complains is not one that

                                                   5


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 5 of 12 PageID #: 25
 today’s society chooses to tolerate.” Helling, 509 U.S. at 36 (1993); see also Rhodes, 452 U.S. at

 347.

          The Court first observes that “[i]t is constitutional to charge inmates a small fee for health

 care where indigent inmates are guaranteed service regardless of ability to pay.” White v. Corr.

 Med. Servs., 94 F. App’x 262, 264 (6th Cir. 2004). While Plaintiff complains that he is charged a

 fee for medical attention and/or medication, he does not indicate that he has been denied medical

 care. Accordingly, the fact that Plaintiff is charged for medical care fails to state a claim.

          Next, “inmates have no absolute constitutional right to visitation[.]”. Bellamy v. Bradley,

 729 F.2d 416, 420 (6th Cir.1984) (internal citations omitted). Accordingly, the Court finds that

 the fact that visitation at the facility is concluded over a wireless tablet fails to state a constitutional

 claim.

           Plaintiff’s remaining conditions-of-confinement claims fare no better. Plaintiff broadly

 alleges constitutional violations without any factual specificity. For instance, nothing in Plaintiff’s

 complaint suggests that his diet, the denial of reading glasses, that lights are left off only 6 to 8

 hours per day, overcrowding, his exposure to mold or mildew, the absence of functioning exhaust

 fans in the shower, the lack of specialized cleaning procedures, and/or cold food creates an

 unreasonable risk of damage to Plaintiff’s health. Moreover, Plaintiff does not allege that he has

 been harmed by any of these conditions, or that he suffers any particular condition that renders his

 exposure to such conditions unreasonable.           Accordingly, Plaintiff’s allegations fail to raise

 Plaintiff’s right to relief above a speculative level, and therefore, they fail to state a claim. See

 Twombly, 550 U.S. at 555, 570 570 (holding that an allegation that creates the possibility that a

 plaintiff might later establish undisclosed facts supporting recovery does not state a plausible claim

 for relief). These claims will be DISMISSED.

                                                      6


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 6 of 12 PageID #: 26
                3.       Access to Courts

        Plaintiff raises the following claims that the facility has denied him access to the courts:

 he has been denied access to reading glasses, which prevents him from pursing legal claims [Claim

 2]; the facility refuses to provide him with the name of a civil rights lawyer [Claim 11]; the facility

 refuses to provide him with the proper name and addresses of courts [Claim 20]; the facility has

 refused to sign the forms necessary to initiate a § 1983 action [Claim 21]; and the facility’s postage

 policy prevents him from sending legal mail [Claim 23].

        An inmate has a right of access to the courts under the First Amendment, subject to limited

 restrictions. Bounds v. Smith, 430 U.S. 817, 822 (1977); Walker v. Mintzes, 771 F.2d 920, 931-32

 (6th Cir. 1985) (“Prison regulations [may] reasonably limit the times, places, and manner in which

 inmates may engage in legal research and preparation of leg[al] papers so long as the regulations

 do not frustrate access to the courts.”) (citation omitted). In order to establish that his right to

 access the courts has been infringed, a plaintiff must show that his efforts to pursue a non-frivolous

 legal claim regarding his conviction or conditions of confinement have been obstructed. Lewis v.

 Casey, 518 U.S. 343, 351 (1996). Accordingly, a plaintiff must plead and prove that his

 meritorious claims have been prejudiced by the alleged denial of access to the courts. Pilgrim v.

 Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Plaintiff has not alleged any prejudice in this instance.

 While Plaintiff complains about various practices of the county facility, it is clear that he has been

 able to properly prepare and transmit documents to this Court, the necessary documents have been

 certified, and he has the ability to communicate with counsel in his criminal case. In short, Plaintiff

 has not alleged that he has suffered any prejudice because of the allegedly restricted access, and

 therefore, his claims alleging same will be DISMISSED for failure to state a claim upon which

 relief may be granted. See Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (“An inmate who

                                                    7


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 7 of 12 PageID #: 27
 claims his access to the courts was denied fails to state a claim without any showing of prejudice

 to his litigation.”).

                  4.     Grievances

         Plaintiff contends that the facility interferes with his ability to complete the grievance

 process by not allowing more than five grievances per month [Claim 15]. However, inmates have

 no constitutional right to a grievance procedure or in having their grievances satisfactorily

 resolved. LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001)

 (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). Accordingly, any alleged

 infirmities in the facility’s grievance procedure and/or response fails to raise a viable constitutional

 issue. This claim will be DISMISSED.

                  5.     Free Exercise of Religion

         Plaintiff asserts that the facility refuses to obtain religious texts relevant to his Odinist faith,

 such as the Poetic Edda and Prosa Edda [Claim 3], citing the materials as “obscure” [Doc. 2 p.

 4].2

         The Free Exercise Clause of the First Amendment to the United States Constitution

 provides that “Congress shall make no law . . . prohibiting the free exercise [of religion].” U.S.

 Const. amend I. However, prisons do not have to respond to every religious request of an inmate;

 they only must allow prisoners a reasonable opportunity to exercise their faith. See Cruz v. Beto,

 405 U.S. 319, 322 n.2 (1972). Here, Plaintiff does not allege that he has been denied the ability to


         2
            Odinism is a pagan religion that honors ancient Norse gods. See Odinism and Asatru:
 Basic Facts, at https://www.odinism.net (last visited April 13, 2021). The Poetic Edda contains
 an untitled collection of Old Norse anonymous poems. See Wikipedia, Poetic Edda, at
 https://en.wikipedia.org/wiki/Poetic_Edda (last visited April 13, 2021). The Prosa Edda is an old
 Norse textbook written in Iceland in the 13th century that is “considered the fullest and most
 detailed source for modern knowledge of Norse mythology[.]” See Wikipedia, Prose Edda, at
 https://en.wikipedia.org/wiki/Prose_Edda (last visited April 13, 2021).
                                                 8


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 8 of 12 PageID #: 28
 engage in any aspect of his religious faith other than the facility’s failure to produce a copy of

 certain religious texts, and he does not allege that the material has been banned or disallowed.

 Further, Plaintiff does not allege that has been denied permission to have a religious volunteer,

 family member, or his attorney bring him a copy of those texts. Plaintiff’s allegations are,

 therefore, insufficient to establish that he has been denied his First Amendment rights.

 Accordingly, this claim will be DISMISSED.

                6.      Mail Restrictions

        Plaintiff also contends that the county facility restricts inmates from (1) mailing letters to

 any individuals other than attorneys, as all non-legal mail must be sent by postcard [Claim 13];

 and (2) obtaining mailing material such as stamps and envelopes [Claims 14, 19,] and 23].

        A prisoner has a First Amendment right to receive and send mail, subject to reasonable

 limitations for “legitimate penological objectives.” Sallier v. Brooks, 343 F.3d 868, 873-74 (6th

 Cir. 2003); see also Thornburgh v. Abbott, 490 U.S. 401, 407 (1989). Plaintiff complains that his

 non-legal written communication to the outside world is limited to postcards, and that he is limited

 in his ability to obtain stamps and envelopes. The record does not contain the facility’s policies

 regarding inmate mail, nor does it contain information concerning the rationale for the facility’s

 mail policies. Thus, the Court cannot determine whether those policies are reasonably related to

 legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89 (1987) (holding “[w]hen a

 prison regulation impinges on inmates’ constitutional rights, the regulation is valid if it is

 reasonably related to legitimate penological interests”). Accordingly, the Court finds Plaintiff’s




                                                  9


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 9 of 12 PageID #: 29
 allegations regarding the restriction of mail colorable, and it will allow these designated claims to

 proceed.3

                7.      Proper Defendants

        Having determined which claims will proceed in this action, the Court must determine the

 proper Defendants. Plaintiff’s complaint sets forth no factual allegations that suggest that Sheriff

 Berrong had any personal involvement in the wrongdoings alleged, and therefore, any claims

 against him in his individual capacity will be DISMISSED. See, e.g., Frazier v. Michigan, 41 F.

 App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the defendants were

 personally involved in the alleged deprivation of federal rights” to state a claim upon which relief

 may be granted under § 1983). Moreover, the Blount County Detention Facility is not a “person”

 within the meaning of § 1983 and claims against the facility will be DISMISSED. Cage v. Kent

 County Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating that

 “[t]he district court also properly found that the jail facility named as a defendant was not an entity

 subject to suit under § 1983”).

        However, inasmuch as Plaintiff has alleged that the facility has violated his First

 Amendment rights pursuant to established policies governing mail, the Court will allow the

 designated claims to proceed against Blount County and against Sheriff Berrong in his official

 capacity. See Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690-91 (1978) (holding



        3
           To the extent Plaintiff claims that postage and other mailing materials are not provided
 to him for free, the Court notes that Plaintiff has no constitutional right to obtain free postage or
 materials to send non-legal mail. See, e.g., Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir.
 2003) (“Even as an indigent inmate, [the plaintiff] had no constitutional right to free postage for
 nonlegal mail.”); Brown v. Crowley, No. 99-2216, 2000 WL 1175615, at *3 (6th Cir. Aug. 10,
 2000) (“The First Amendment does not compel prison officials to provide indigent prisoners with
 unlimited free postage and materials for non-legal mail.”).

                                                   10


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 10 of 12 PageID #: 30
 local governments can be sued under § 1983 for constitutional deprivations made pursuant to

 custom or policy); Kentucky v. Graham, 473 U.S. 159, 166 (1985) (holding “an official-capacity

 suit is, in all respects other than name, to be treated as a suit against the entity”). Accordingly, the

 Clerk will be DIRECTED to TERMINATE the Blount County Detention Facility and add Blount

 County as a Defendant in this action.

 III.   CONCLUSION

        For the reasons set forth above:

        1.      Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

        2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

        3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
                fee to the Clerk in the manner set forth above;

        4.      The Clerk is DIRECTED to mail a copy of this memorandum and order to the
                custodian of inmate accounts at the institution where Plaintiff is now confined and
                to the Court’s financial deputy;

        5.      The Clerk is DIRECTED to TERMINATE the Blount County Detention Facility
                and ADD Blount County as a Defendant in this action;

        6.      Plaintiff’s claims regarding the restrictions on mail [Claims 13, 14, and 19] shall
                PROCEED against Blount County and against Sheriff Berrong in his official
                capacity as set forth above;

        7.       All remaining claims are DISMISSED;

        8.      The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and
                USM 285 form) for Defendants Blount County and Sheriff Berrong;

        9.      Plaintiff is ORDERED to complete the service packets and return them to the
                Clerk’s Office within twenty-one (21) days of entry of this memorandum and order.
                At that time, the summonses will be signed and sealed by the Clerk and forwarded
                to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

        10.     Plaintiff is NOTIFIED that failure to return the completed service packets within
                the time required will result in dismissal of this action for want of prosecution
                and/or failure to follow Court orders;

                                                   11


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 11 of 12 PageID #: 31
       11.   Defendants shall answer or otherwise respond to the complaint within twenty-one
             (21) days from the date of service. If any Defendant fails to timely respond to the
             complaint, any such failure may result in entry of judgment by default; and

       12.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
             counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
             it is the duty of a pro se party to promptly notify the Clerk and the other parties to
             the proceedings of any change in his or her address, to monitor the progress of the
             case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.
             Failure to provide a correct address to this Court within (14) fourteen days of any
             change in address may result in the dismissal of this action.

       SO ORDERED.

                                            /s/ Charles E. Atchley, Jr.
                                            CHARLES E. ATCHLEY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                              12


Case 3:21-cv-00140-CEA-DCP Document 5 Filed 06/14/21 Page 12 of 12 PageID #: 32
